                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION



MICHAEL ANTHONY BRYANT, JR.,

      Plaintiff,
                                                Case No. 18-12587
v.
                                                Hon. George Caram Steeh
JOSEPH D. SLAVEN, Judge,
DEANNA WARUNEK, Court Administrator,
BRIAN RISSMAN, Police Officer,
JEFFREY GRAVES, Police Officer,
23rd DISTRICT COURT/CITY OF TAYLOR, and
TAYLOR POLICE DEPARTMENT, CITY OF TAYLOR,

     Defendants.
___________________________________________/

          OPINION AND ORDER GRANTING DEFENDANTS’
        MOTIONS FOR SUMMARY JUDGMENT (ECF Nos. 33, 35)

      Defendants Brian Rissman and Jeffrey Graves seek summary

judgment on the merits of Plaintiff’s claims and as a discovery sanction.

Defendants filed motions seeking this relief on September 18 and 20, 2019.

Plaintiff has not filed timely responses. Pursuant to LR 7.1, the court will

rule on the briefs and without oral argument.




                                         -1-
                              BACKGROUND FACTS

      Plaintiff Michael Anthony Bryant1 alleges that Taylor police officers

Brian Rissman and Jeffrey Graves illegally searched and seized his vehicle

after a traffic stop. The officers initiated a traffic stop after Bryant failed to

come to a complete stop or use his turn signal when leaving an alley.

Bryant acknowledged that he did not use his turn signal. ECF No. 36, Ex.

B at 71. During the traffic stop, a police dog alerted to the presence of

narcotics in the vehicle. Officers searched Bryant and found a baggie

containing crack cocaine. Bryant was arrested and his car was towed and

impounded.

      Bryant was subsequently charged with and pleaded guilty to

possession of a controlled substance. As a result of the guilty plea, his

traffic citations were dismissed. Bryant’s property ($694 in cash, $200 in

bond money, and his 2017 Kia) was initially seized pursuant to drug

forfeiture laws. Bryant admits that the $694 in cash and $200 in bond

money were returned to him. Id. at 106-109, 122-23. Bryant did not file a

claim for the return of his vehicle; it was returned to the lien holder.




      1
         As noted in the court’s February 13, 2019 order, Bryant presents himself as a
sovereign Moor. To the extent his claims are based upon his alleged sovereign Moor
status, they are frivolous. See, e.g., Lanzon v. County of Livingston, No. 18-12641,
2018 WL 4829320 (E.D. Mich. Oct. 4, 2018).
                                              -2-
                             LAW AND ANALYSIS

      Summary judgment is appropriate if “there is no genuine issue as to

any material fact and . . . the moving party is entitled to a judgment as a

matter of law.” Fed. R. Civ. P. 56(c). In reviewing a motion for summary

judgment, the court must determine “‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so

one-sided that one party must prevail as a matter of law.’” Amway Dist.

Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390 (6th Cir. 2003)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986)).

      Plaintiff’s complaint alleges that he was “kidnap[ped] and held for

ransom” and his “vehicle/vessel was stolen” as a result of the traffic stop.

Plaintiff appears to challenge the search and seizure of his vehicle, and his

arrest. Under the facts presented, which have not been disputed, Plaintiff

has failed to establish a constitutional violation.

      A traffic stop is a “seizure” and must be conducted in compliance with

the Fourth Amendment. See Heien v. North Carolina, 574 U.S. 54, 60

(2014). To justify a traffic stop, “officers need only reasonable suspicion –

that is, a particularized and objective basis for suspecting the particular

person stopped of breaking the law.” Id. (citations and internal quotation

marks omitted). Here, officers had a sufficient basis for initiating a traffic

                                          -3-
stop: Plaintiff failed to come to a complete stop and admitted that he did

not use his turn signal, which are traffic violations. See United States v.

Lyons, 687 F.3d 754, 762-63 (6th Cir. 2012) (civil infraction sufficient basis

for traffic stop).

      “Reasonable suspicion to perform a traffic stop may ripen into

probable cause to search a vehicle based upon the officer’s interactions

with the vehicle’s occupants.” Id. at 769-70. An officer “may perform a

warrantless search of a detained vehicle should the officer have probable

cause to believe that the vehicle contains contraband or evidence of

criminal activity.” Id. at 770. An alert from a police dog to the presence of

narcotics is sufficient to establish probable cause to conduct a search. See

Illinois v. Caballes, 543 U.S. 405, 409 (2005) (use of drug-sniffing dog

outside vehicle during lawful traffic stop does not violate Fourth

Amendment).

      The police dog alerted to the presence of narcotics in Plaintiff’s car;

as a result, officers had probable cause to search Plaintiff and the vehicle.

The officers found crack cocaine on Plaintiff’s person, thus warranting his

arrest and the seizure of his vehicle. Subsequently, Plaintiff pleaded guilty

to drug possession. Plaintiff has not disputed these facts or established




                                         -4-
any constitutional violations as a result of the seizure of his person or his

property.

      Therefore, summary judgment on the merits of Plaintiff’s complaint is

proper. See Fed. R. Civ. P. 56. An additional basis for the dismissal of

Plaintiff’s complaint is his failure to comply with Magistrate Judge Patti’s

discovery order. After Plaintiff did not respond to Defendants’ discovery

requests, Magistrate Judge Patti ordered Plaintiff to provide answers to

interrogatories by June 11, 2019. Plaintiff was warned that a failure to

comply with the terms of Magistrate Judge Patti’s order “may result in

sanctions permitted by Rule 37, including but not limited to dismissal of his

lawsuit with prejudice.” ECF No. 32 at 5. Plaintiff has failed to provide

answers to interrogatories as ordered by Magistrate Judge Patti and has

not provided any justification for this failure. Accordingly, dismissal of

Plaintiff’s complaint is appropriate.

                                CONCLUSION

      IT IS HEREBY ORDERED that Defendants’ motions for summary

judgment (ECF Nos. 33, 35) are GRANTED.

Dated: October 31, 2019
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE



                                           -5-
                CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
October 31, 2019, by electronic and/or ordinary mail and also
 on Michael Anthony Bryant, Jr., c/o 576 Lakewood Street,
                      Detroit, MI 48215.

                      s/Barbara Radke
                        Deputy Clerk




                               -6-
